DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed June 17, 2022.
Claims 1 and 6 have been amended. 
Claims 11 and 13-17 are cancelled. 
Claims 1-10 and 12 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The claimed invention discloses three independent claims (1, 6, and 13) that are directed towards abstract idea within the same grouping(s) and each independent claim will be considered as individual groupings.  
Independent claim 1 is directed towards “a method for retrieving social media data and allocating received items of value based on the social media data, the system comprising: receiving an item of value from a donor; retrieving social media account history data regarding the donor, wherein the social media account history data comprises one or more indications of the donor's fidelity to one or more charities; creating a donor profile for the donor based on the retrieved social media account history data, said donor profile comprising the one or more indications; linking the item of value to the donor profile; storing the item of value, linked to the donor profile; updating, in real-time, the donor profile, based on retrieved updated social media account history data; receiving an event report, said event report comprising: data relating to the event; and one or more organizations directed towards relief for the event; determining whether a similarity between the one or more of charities, included in the donor profile, and the one or more organizations, is above a predetermined similarity threshold; when the similarity is determined to be above the predetermined threshold, requesting permission from the donor to allocate the item of value to the one or more organizations; and upon receipt of permission from the donor, allocating the item of value to the one or more organizations”. The independent claim is merely reciting a method for a donor and charity to be matched in order for the donor to provide a donation. The claims are describing a step-by-step process that donors and charities go through when deciding if a relationship is appropriate for both parties (whether the donation is for a large foundation sized donation with naming rights for a building, a monthly donation, or a one-time donation). The steps of a predetermined threshold is not specifically disclosed as an algorithm or model and thus the threshold could be a donor deciding the threshold is 2 factors: charity organization directed towards a specific cause (e.g. Diabetes Research) and location (Washington D.C. area). The receiving step directed towards the event is non-functional (the method merely receives the data but the data does not impact or is used to perform another step outside the receiving step). The abstract idea that the independent claim falls into is Certain Method of Organizing Human Activity under commercial/legal interaction. The commercial/legal interaction is that between a nonprofit/charity and a donor having a relation in terms of a donation. 
The independent claim also recites a second, distinct abstract idea. As stated above, the independent claim recites limitations regarding a donor-charity relationship in terms of a donation being made. This claim language also falls under the abstract idea grouping of mental process. A donor and charity can perform each of the steps either fully mentally or using pencil and paper. An example of this would be a family purchasing a Smithsonian Annual Membership after deciding that the money spent on the membership aligns with the family’s goal of a magazine subscription and discounts provided at the museum (threshold of several factors including distance, discounts, membership benefits, etc). Examiner notes the state of the prior art includes that one of ordinary skill in the art would recognize that donors go through a mental process in terms of making a decision for a charity to donate to, as shown in NPL “How to choose a charity wisely” (Wilkins 2013). The article outlines a strategic decision-making process in terms of a donor making the proper decision for a charity donation including factors of nonprofit abuse, how a charity measures its effectiveness for their relief efforts, and checking financial statements and Form 990 (IRS Form). Donors and charities are known to be in relationships with donations (especially with larger donations that include naming rights, board membership, or voting rights) that the method steps are merely reciting commonplace business practices related to allocating funds/items of value to a charity from a donor.
Step 2(a)(II) considers the additional elements of the abstract idea in terms of transforming into a practical application. The additional elements of the claim are a physical electronic storage and continuously updating/retrieving using artificial intelligence web crawler. While the independent claim recites limitations regarding storing, receiving, and linking, the specific structure of the physical electronic storage is merely generic technological elements to implement the abstract idea. Further, the inclusion of social media data and the steps of updating in real-time is interpreted as merely data gathering and retrieving data, even with the required claim language of real-time, is not an improvement to the technological elements of data gathering but stating when in the process the data is received. Mere gathering of social media account history data is generic technological to implement the abstract idea. The additional elements further recite the artificial intelligence web crawler to retrieve and update the information within the system. The web crawler is provided in the originally filed specification [70-72], and based on the specification the AI web crawler is merely generic technological elements. There is no specific algorithm or model of AI to implement the web crawler nor is there a specific technological improvement to the technology of the web crawler itself. The web crawler is merely performing data retrieval and updating as a generic technological element to implement the abstract idea. As such, the claim recites an abstract idea without being transformed into a practical application. Refer to MPEP 2106.05(f).
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements were considered and found to be generic technological elements to implement the abstract idea. There are no further additional elements beyond those considered in step 2(a)(II). As such, the additional elements are directed towards generic technological elements that are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-5 are directed towards further aspects of the identified abstract idea without claiming or describing additional elements. The dependent claims are merely describing the abstract idea with regards to furthering the abstract idea that the method is directed towards nonprofit/charity and donor relations in terms of a donation being made. Dependent claims 2 and 3 describe where the information for an indication are provided from (be it specifically from the donor or an entity other than the donor). This could be that the donor sends an indication to the charity themselves or the charity is provided the donor’s name and fidelity through the grapevine. Further, an indication of a fidelity could represent any type or kind of connection to a charity. This could be that the donor visited a museum once, signed the guest log, and now there is an indication of fidelity between the donor and a museum. This broad limitation merely shows that the information could come from the donor or not the donor (thus the information could come from anywhere). Dependent claims 4 and 5 are directed towards what the event data represents and who initiates the event. As noted in the independent claim, the event is merely received data and does not impact the functioning of the claimed invention beyond the receiving step thus what the data represents and who initiated the event is non-functional descriptive material.
Therefore claims 1-5 describe an abstract idea without significantly more or transformed into a practical application and thus are rejected under 35 USC 101 for being directed towards nonstatutory subject matter.
Independent claim 6 is directed towards a method for administering a charitable trust, the method comprising: retrieving social media account history data regarding a plurality of donors, wherein the social media account history data comprises one or more indications of each donor's fidelity to one or more charities; creating, based on the retrieved social media account history data, a plurality of donor profiles that corresponds to the plurality of donors, each donor profile comprising the one or more indications; receiving a plurality of donor profiles; scoring each donor profile using a multi-faceted metric; updating, in real-time, each of the plurality of donor profiles, based on retrieved updated social media account history data; receiving a plurality of charity profiles; scoring each charity profile using the multi-faceted metric; receiving funds from a first donor at a physical electronic storage, said first donor being associated with a first donor profile; scoring the received funds based on the multi-faceted metric; and allocating the funds to one or more charities, said one or more charities being associated with one or more charity profiles included in the plurality of charity profiles, wherein 3Application No. 16/294,556 Attorney Docket No. 104-472 Reply Dated November 30, 2021 the similarity between the scoring of the one or more charity profiles and the scoring of the first donor profile is within a predetermined similarity range. While the claims recite a metric aspect between a donor, funds, and charity, the claim is directed towards the same abstract idea consideration as claims 1-5: a certain method of organizing human activity with respect to a business relation between a donor and charity. Claim 6 is reciting a metric to determine the similarity between a donor, charity, and funds before allocating the funds. The system is still fundamentally directed towards a business relation that now explicitly claims allocating funds (which now can further describe the abstract idea in terms of fundamental economic principle of allocating funds between an organization and individual). 
Further, the independent claim can be considered as a separate, distinct abstract idea of mental process. A person can be implementing the similarity metric between a donor, charity, and funds received. This can be a third party being an intermediary scoring submitted questionnaires of charities and donors (with respective fund allotments). There is no specific structure or claim language that excludes a person from performing the steps and scoring using a metric is within the capabilities (especially with consideration of a pen and paper) of scoring different profiles. The scoring could merely be the person scoring the questionnaire and a similarity range could be that the donor (with allocated fund) and charity have the same answer on the questionnaire for 9/10 of the questions asked and thus within the similarity range. 
Step 2(a)(II) considers the additional elements of the independent claim in terms of transforming the abstract idea into a practical application. The additional elements described are the multi-faceted metric (regarding the donor, charity, and funds), physical electronic storage, and social media account history data. The metric is described in originally filed specification [27-31 and 41-46] in terms of a questionnaire being filled by a donor and charity and the metric used in terms of a score to match the donor and charity. The metric is not described with specific algorithm or steps, but merely as a scoring system to match a donor and charity within some threshold range. There is no improvement to the technological elements (Examiner notes that there are no described or discussed technological elements to implement the scoring/metric analysis) nor an improvement with respect to the metric itself. Further, the claims recite a physical electronic storage. While the independent claim recites limitations regarding storing, receiving, and linking, the specific structure of the physical electronic storage is merely generic technological elements to implement the abstract idea. Further, the inclusion of social media data and the steps of updating in real-time is interpreted as merely data gathering and retrieving data, even with the required claim language of real-time, is not an improvement to the technological elements of data gathering but stating when in the process the data is received. Mere gathering of social media account history data is generic technological to implement the abstract idea. The additional elements further recite the artificial intelligence web crawler to retrieve and update the information within the system. The web crawler is provided in the originally filed specification [70-72], and based on the specification the AI web crawler is merely generic technological elements. There is no specific algorithm or model of AI to implement the web crawler nor is there a specific technological improvement to the technology of the web crawler itself. The web crawler is merely performing data retrieval and updating as a generic technological element to implement the abstract idea. The additional elements are merely implementing the abstract idea using generic technological elements and therefore not transformative of the abstract idea into a practical application. Refer to MPEP 2106.05(f) and 2106.05(g). 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements described are the multi-faceted metric (regarding the donor, charity, and funds), physical electronic storage, and social media account history data. The additional elements were considered in step 2(a)(II) to be generic technological elements to implement the abstract idea. There are no further additional elements to be considered beyond those above. As such, the additional elements are generic technological elements merely implementing the abstract ideas identified above which are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f).
Dependent claims 7-10 and 12 are directed towards further aspects of the identified abstract idea without claiming or describing additional elements beyond those considered under the independent claim. The dependent claims are merely describing the abstract idea with regards to furthering the abstract idea that the method is directed towards nonprofit/charity. The dependent claims merely describe what the multi-faceted metric relates to different data {gift categories, charity data, or personal donor data} (Examiner notes that “relates to” does not provide a specific recitation of the relationship or linkage between the metric and the data that is related to it). Further, the dependent claims describe what the data represents (what the gift categories are) and where the data is retrieved from (Form 990, a questionnaire, social media, news, or weather data). 
As shown in NPL “How to choose a charity wisely” (Wilkins 2013), Wilkins discusses a strategic decision-making process in terms of a donor making the proper decision for a charity donation including factors of nonprofit abuse, how a charity measures its effectiveness for their relief efforts, and checking financial statements and Form 990 (IRS Form). This is merely to show that Form 990 and other data information are used in decision making between a donor and charity. Further, form 990 is an IRS form that is required of charities (organizations related to Section 501(a) including subsections related to child care organizations, apostolic organizations, amateur sports, and other organizations) to obtain a tax-exempt status, and thus gathering information from a federal database would be commonplace within the prior art (“Form 990”, IRS). 
Therefore claims 6-10 and 12 describe an abstract idea without significantly more or transformed into a practical application and thus are rejected under 35 USC 101 for being directed towards nonstatutory subject matter.
Claims 1-10 and 12 are describing and claiming an abstract idea without significantly more or transformed into a practical application and therefore are rejected under 35 USC 101 for being directed towards nonstatutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tesone [2010/0036744], in view of Bai et al [2016/0371279], hereafter Bai, further in view of Chang et al [2016/0328476], hereafter Chang, Perge [2003/0229507], and Parkinson [2016/0005088].
Regarding claim 1, Tesone discloses a method for retrieving social media data and allocating received items of value based on the social media data, the system comprising: receiving an item of value from a donor at a physical electronic storage (Fig 1, 4, 5, and paragraphs [30-33]; Tesone discloses a donation management system that has a donor provide an item to be donated including description of the item (appearance, condition, size, nature of the service, appropriate age groups). Further, Tesone discloses [38] that the donor may be required to provide an estimated value of the item further showing that the item from a donor has value. Tesone discloses in Fig 1 and [28-29] that the system includes storing the donor information, including the item of value, within the system database and data network.); 
creating a donor profile for the donor (Paragraphs [30-31]; Tesone discloses that the system creates a donor profile in order for the donor to donate an item/service.)
linking the item of value to the donor profile; storing the item of value, linked to the donor profile (Paragraphs [30-33]; Tesone discloses that the item the donor wishes to donate is stored within the database The “linking” is interpreted through the system tracking and providing updates to the donor regarding the item being donated, specifically within paragraphs [38-40].); 
requesting permission from the donor to allocate the item of value to the one or more organizations; and upon receipt of permission from the donor, allocating the item of value to the one or more organizations (Paragraphs [38-40]; Tesone discloses that the system, upon matching a suitable organization, has the donor require acceptance to ship the item and then the system facilitates the shipping of the item from donor (based on having the donor provide shipping costs) and shipping the item to the organization (upon completion the donor receives an email confirmation of the donation).).  
The combination teaches the above-enclosed limitations regarding a donor and charity profile being matched using scoring and other techniques, however, the combination does not specifically teach retrieving social media information and updating in real-time the social media account history data for the donor profile;
Bai teaches retrieving social media account history data regarding the donor; updating the donor profile, based on retrieved updated social media account history data (Paragraphs [23-24 and 30-36]; Bai teaches a similar matching system that provides real-time updates with the candidate profiles (which as shown in 23-24 includes social media and other profile-based elements). The combination is that the combination shows social media based donor profiles and using those profiles for matching a user with a charity and Bai specifically teaches updating in real-time the social media elements of the profile to provide the most up-to-date information for the matching.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity profile similarity matching where the information is retrieved from the user (donor/charity) of the combination the ability to have in a similar matching system regarding profiles where the user profile includes social media information and updating real-time profile retrieved from social media as taught by Bai since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inclusion of the social media data provides a greater amount of information that would provide a more relevant best fit similarity match.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach the specific aspect of continuously retrieving and updating via an artificial intelligence web crawler the information; 
	Chang teaches continuously retrieving and continuously updating, in real time, via an artificially-intelligent web crawler continuously (Paragraphs [35-40 and 56-62]; Chang teaches the specific aspects of a web crawler that uses artificial intelligence and web crawling to provide updates to information for an entity continuously. Bai teaches the profile updates using social media information and Chang teaches the specific instance of information gathering and updating using AI web crawling. The profile information and donor elements are taught by Tesone. The specific combination is that Chang teaches that web crawling for information using artificial intelligence is able to provide entity updates. The specific type of entity and source are shown through the combination and Chang provides the structure and web crawling elements to update those information sources.);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor profile update and retrieval information system of the combination the ability to have the information gathered and updated through AI web crawlers as taught by Chang since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the AI web crawling techniques provides data verification to ensure less expensive or more efficient results based on the level of verification and data crawling used [Chang 56-58].
The combination teaches the above-enclosed limitations with regards to a donation management system between a donor and organization/recipient being matched between characteristics provided in a profile, however, the combination does not specifically teach the matching method nor the event or indication of donor fidelity; 
Perge teaches based on the retrieved social media account history data, said donor profile comprising the one or more indications (Paragraphs [25-29]; Perge teaches a similar charitable/donation system that provides matching between a donor and organization. The matching is based on a donor profile (similar to the profile as disclosed by Tesone) where the profile includes additional information including the type of charities that the donor prefers [29]. This is interpreted as an indication of fidelity to one or more charities as discussed in originally filed specification [71-75] that has fidelity based on the name of organization (specifically naming Poodle Association), a type (dogs), or other information such as charity category.);  
determining whether a similarity between the one or more of charities, included in the donor profile, and the one or more organizations, is above a predetermined similarity threshold; when the similarity is determined to be above the predetermined threshold (Paragraphs [55-58]; Perge teaches a similar query based matching (as disclosed by Tesone) and Perge specifically teaches that the matching is based on the profile characteristics being at a minimum for the donor and organization. Perge teaches that the best fit match is determined based on a sliding bar or a minimum number of factors (interpreted as threshold) to determine the match. Further, Perge [63-69] teaches minimum and maximum elements regarding donor-organization matches based on the characteristics within the respective profiles.), 
The combination teaches a matching based system of donation management that has both a donor and organization profile to facilitate a donor providing items/services to recipients based on matched characteristics using an artificial intelligence web crawler and Perge teaches a similar matching donation system with donor and organization profiles that has specific elements of matching based on minimum and maximum number of factors and events from the organizations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the matching based system of donation management that has both a donor and organization profile to facilitate a donor providing items/services to recipients based on matched characteristics of the combination the ability to have a similar profile-based matching system with specific elements of matching based on minimum and maximum number of factors, as well as indications regarding the donor’s fidelity as taught by Perge since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Perge teaches, “By efficiently facilitating such pairings, the matching system 10 creates an environment in which these entities can achieve better matches than with traditional off-line or known online networking communities, leading to a more satisfied donor, and optimizing the use of the donor's gift” {emphasis added} [Perge 22].
The combination teaches the above-enclosed limitations regarding a donor-charity profile matching system with respect to different variables and information input to provide the match, however, the combination does not specifically disclose an event report;
Parkinson teaches receiving an event report, said event report comprising: data relating to the event; and one or more organizations directed towards relief for the event (Paragraphs [32-36] Parkinson teaches a similar donor-charity system that provides on a charity page events information including what the event is (interpreted as data relating to the event) and the organization. 
While Perge, in combination, teaches [30-34] that the charitable organization also has a profile that includes information such as hospital (organization) is building a new wing or library (organization) is seeking specific works (which can be interpreted as an event) there is not specific language that the event data is received. Thus, in combination, Parkinson provides that the charity account (which would be combined with the data entered for the profile of the combination) includes event information including data relating to the event and the organization providing relief. It would be obvious for one of ordinary skill in the art to combine the charity-donor matching system of the combination the ability to have an organization provide event information as the events provide the charity organization as a way to increase user donations for a particular goal or period [Parkinson 32].);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity matching system based on profile information of the combination the ability for the charity to provide events information as taught by Parkinson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the events provide the charity organization as a way to increase user donations for a particular goal or period [Parkinson 32].
Regarding claim 2, the combination teaches the above-enclosed limitations of Claim 1, however, Tesone does not specifically teach that the indication is transmitted by the donor; 
Perge further teaches wherein the one or more indications are posted/transmitted by the donor (Paragraphs [25-29]; Perge teaches a similar charitable/donation system that provides matching between a donor and organization. The matching is based on a donor profile (where the donor provides inputs for various characteristics) including the type of charities that the donor prefers [29] (interpreted as indication).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the matching based system of donation management that has both a donor and organization profile to facilitate a donor providing items/services to recipients based on matched characteristics of the combination the ability to have a similar profile-based matching system with specific elements of matching based on indications regarding the donor’s fidelity as taught by Perge since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Perge teaches, “By efficiently facilitating such pairings, the matching system 10 creates an environment in which these entities can achieve better matches than with traditional off-line or known online networking communities, leading to a more satisfied donor, and optimizing the use of the donor's gift” {emphasis added} [Perge 22].
Regarding claim 3, the combination teaches the above-enclosed limitations of Claim 1, however, Tesone does not specifically teach that the indication is transmitted by an entity other than the donor; 	
Perge further teaches wherein the one or more indications are posted/transmitted by an entity other than the donor (Paragraph [37]; Perge teaches that an aspect of information regarding a charity includes an advisor providing an evaluation for a specific charity and the interpreted indication is that the donor requires the advisor to have made a positive evaluation (thus the advisor is an entity other than the donor).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the matching based system of donation management that has both a donor and organization profile to facilitate a donor providing items/services to recipients based on matched characteristics of the combination the ability to have a similar profile-based matching system with specific elements of indications regarding the donor’s fidelity as taught by Perge since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Perge teaches, “By efficiently facilitating such pairings, the matching system 10 creates an environment in which these entities can achieve better matches than with traditional off-line or known online networking communities, leading to a more satisfied donor, and optimizing the use of the donor's gift” {emphasis added} [Perge 22].
Regarding claim 4, the combination teaches the above-enclosed limitations of Claim 1, however, Tesone does not specifically teach that the event is a disaster event; 
Parkinson further teaches wherein the event is a disaster event (Paragraph [26 and 32]; Parkinson teaches that a featured cause includes support for regions recovering from natural disasters and the Non-Profit Organizations providing relief for that natural disaster.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity matching system based on profile information of the combination the ability for the charity to provide events information including natural disasters as taught by Parkinson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the events provide the charity organization as a way to increase user donations for a particular goal or period [Parkinson 32].  
Regarding claim 5, the combination teaches the above-enclosed limitations of Claim 1, however, Tesone does not specifically disclose that the event is initiated by the organization; 
Perge further teaches wherein the event is an event initiated by the one or more organizations (Paragraphs [30-33]; Perge teaches that the organization provides the event in terms of the profile template and thus the organization initiates the input of information of the event (such as the new wing or specific types of works).). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the matching based system of donation management that has both a donor and organization profile to facilitate a donor providing items/services to recipients based on matched characteristics of the combination the ability to have a similar profile-based matching system with specific elements of event input by the organization as taught by Perge since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Perge teaches, “By efficiently facilitating such pairings, the matching system 10 creates an environment in which these entities can achieve better matches than with traditional off-line or known online networking communities, leading to a more satisfied donor, and optimizing the use of the donor's gift” {emphasis added} [Perge 22].
Claim(s) 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perge [2003/0229507] in view of Bargarella et al [2012/0059759], further in view of Bai et al [2016/0371279], hereafter Bai, and Chang et al [2016/0328476], hereafter Chang.
Regarding claim 6, Perge discloses a method for administering a charitable trust, the method comprising: creating a plurality of donor profiles that corresponds to the plurality of donors, each donor profile comprising the one or more indications (Fig 3, 4, and paragraphs [25-29]; Perge teaches a charitable/donation system that provides matching between donors and organizations. The matching is based on a donor profile (where a profile is made for each donor) where the profile includes additional information including the type of charities that the donor prefers [29]. This is interpreted as an indication of fidelity to one or more charities as discussed in originally filed specification [71-75] that has fidelity based on the name of organization (specifically naming Poodle Association), a type (dogs), or other information such as charity category.); 
receiving a plurality of donor profiles; scoring each donor profile using a multi-faceted metric (Fig 4 and paragraphs [25-30 and 47-53]; Perge discloses a donor-organization matching system that receives donor profiles (both active and historic) and determines charity matches based on a goodness of fit factor that relates to the profile factors/characteristics (interpreted as multi-faceted). This interpretation is based on originally filed specification [40-44] that discusses the metric in terms of questionnaire and other attributes within the donor profile (and thus Perge is within the broadest reasonable interpretation regarding a goodness of fit factor based on profile characteristics).); 
receiving a plurality of charity profiles; scoring each charity profile using the multi-faceted metric (Fig 4 and paragraphs [50-53 and 56-58]; Perge discloses a charity profile with a goodness of fit based on historic and current charity profiles based on profile match characteristics.); 
said one or more charities being associated with one or more charity profiles included in the plurality of charity profiles, whereinReply Dated November 30, 2021 the similarity between the scoring of the one or more charity profiles and the scoring of the first donor profile is within a predetermined similarity range (Paragraphs [55-58]; Perge teaches a donor-organization matching where the matching is based on the profile characteristics being at a minimum for the donor and organization. Perge teaches that the best fit match is determined based on a sliding bar or a minimum number of factors (interpreted as similarity range) to determine the match. Further, Perge [63-69] teaches minimum and maximum elements regarding donor-organization matches based on the characteristics within the respective profiles.).  
Perge discloses the above-enclosed limitations, however, Perge does not specifically disclose receiving funds and scoring the funds based on the metric and allocating the funds; 
Bargarella teaches receiving funds from a first donor at a physical electronic storage, said first donor being associated with a first donor profile; scoring the received funds based on the multi-faceted metric; and allocating the funds to one or more charities (Fig 2, 24, and paragraphs [87-93]; Bargarella teaches a similar fundraising charity-donor system that provides the donor an ability to create an event which has metric elements to score the received funds based on the specific event (number of homeruns, free throws made, and other aspects of the defined metric) and allocating the fund to the pledgee (charity) [83]. Bargella further teaches the electronic storage [81-84].).
Perge teaches a donor-charity matching system that provides metrics to find a similarity between a donor and charity through the profile information and Bargarella teaches that a similar charity-donor fundraising system provides a metric based on the funds garnered through the donation fundraising event. 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity matching system through user profiles and metrics of Perge the ability to have a metric regarding the funds received based on a donation fundraising event as taught by Bargarella since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the fund raising metric and scoring elements provide additional avenues not only for a better fit match but for greater opportunities to garner donations through an avenue with greater user participation and engagement [Bargarella 90].
The combination teaches a donor/charity profile matching system that includes different profile elements, however, the combination does not specifically teach that the profile is created using social media information and updated in real-time based on the social media account; 
Bai teaches retrieving social media account history data regarding a plurality of donors, wherein the social media account history data comprises one or more indications of each donor's fidelity to one or more charities; creating, based on the retrieved social media account history data (Paragraphs [23-24]; Bai teaches a similar candidate similarity matching system based on profile information that retrieves profile information from social media. The combination is based on the specifics of user profile information being retrieved for the purposes of a matching system between two entities (whether the entities are donor-charity or student-college is irrelevant and merely represent titles and the combination is based on how the data is collected and analyzed). The combination is that Perge teaches a profile aspect where the charity/donor provides the information within the system and Bai teaches a similar profile system that accesses a user’s social media in order to include the data within the profile for the match analysis.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity profile similarity matching where the information is retrieved from the user (donor/charity) of the combination the ability to have in a similar matching system regarding profiles where the user profile includes updated real-time profile retrieved from social media as taught by Bai since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inclusion of the social media data provides a greater amount of information that would provide a more relevant best fit similarity match.  
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach the specific aspect of continuously retrieving and updating via an artificial intelligence web crawler the information; 
	Chang teaches continuously retrieving and continuously updating, in real time, via an artificially-intelligent web crawler continuously (Paragraphs [35-40 and 56-62]; Chang teaches the specific aspects of a web crawler that uses artificial intelligence and web crawling to provide updates to information for an entity continuously. Bai teaches the profile updates using social media information and Chang teaches the specific instance of information gathering and updating using AI web crawling. The profile information and donor elements are taught by Perge. The specific combination is that Chang teaches that web crawling for information using artificial intelligence is able to provide entity updates. The specific type of entity and source are shown through the combination and Chang provides the structure and web crawling elements to update those information sources.);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor profile update and retrieval information system of the combination the ability to have the information gathered and updated through AI web crawlers as taught by Chang since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the AI web crawling techniques provides data verification to ensure less expensive or more efficient results based on the level of verification and data crawling used [Chang 56-58].
Regarding claim 7, the combination teaches the above-enclosed limitations of Claim 6; 
Perge further discloses wherein the multi-faceted metric relates to gift categories, personal donor data and/or charity data (Paragraphs [27-33]; Perge discloses that the elements within the profile similarity determination include the type of gift (one-time, annual, or gift as needed), specific skills or possessions the donor may consider donating (interpreted as personal donor data), the type of charity the donor prefers (interpreted as gift categories based on originally filed specification [40]), and a charity profile (interpreted as charity data). Further, Perge discloses [42-44] charity profile information including charity name, salary budget, and other information that are also interpreted as charity data.).  
Regarding claim 10, the combination teaches the above-enclosed limitations of Claim 7;
	Perge further discloses wherein the charity data is retrieved from social media, news and/or weather data (Paragraphs 46]; Perge discloses that template information includes information derived from newsletters, magazines, or experts/advisors.).
Regarding claim 12, the combination teaches the above-enclosed limitations of Claim 7; 
Perge further discloses wherein the personal donor data is retrieved from answers to a donor's personal questionnaire (Paragraphs [23-28 and 33]; Perge discloses that the donor profile is through donor answered parameters and variables (interpreted as questionnaire) pertaining to different information to best fit the match between a donor and charity. This includes information such as type of gift, specific skills/possessions donor considers gifting, whether the donor desires anything in return (naming rights), and other information (fundraising costs, privacy level).).  
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perge [2003/0229507] in view of Bargarella et al [2012/0059759], Bai et al [2016/0371279], hereafter Bai, and Chang et al [2016/0328476], hereafter Chang, further in view of McCully et al [2012/0185512], hereafter McCully.
Regarding claim 8, the combination teaches the above-enclosed limitations of claim 7 regarding gift categories related to the type of charities the donor prefers, however, the combination does not specifically teach the specified, listed gift categories;
McCully teaches wherein the gift categories include: type of religion; education; human services; foundations; health; individuals; public society benefit; arts, culture and humanities; international affairs; and environment/animals (Fig 8, 9, and paragraphs [33-36 and 73-74 {including the table defining the taxonomy}]; McCully teaches a similar matching system between donor and charity using donor and charity information including a category of charity (interpreted as gift categories similar to those disclosed within the combination). The categories are: nature including subsequent categories (interpreted as environment/animals), culture/arts (interpreted as arts, culture, and humanities), churches (interpreted as type of religion), museums (interpreted as public society benefit), Personal {disease/illness} (interpreted as health), People (interpreted as human services, as well as individuals), Promoting Philanthropy including Community Foundations (interpreted as foundations), Refugees (interpreted as international affairs), and Education (interpreted as education).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donor-charity match similarity metric system that has donor specified categories of charities of the combination the ability to include the categories to include the taxonomy and specified list as taught by McCully since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the taxonomy and specified list provides an intellectually attractive, interesting, and fun to explore aspect to view charities [McCully 36].
Regarding claim 9, the combination teaches the above-enclosed limitations of claim 7, however, the combination does not specifically teach that the charity data is retrieved from Form 990; 
McCully teaches wherein the charity data is retrieved from the charity's Form 990 (Paragraphs [34-35]; McCully teaches that a similar charity system provides a charity directory (similar to the charity profile of the combination) where the information is provided by the IRS master file data file which includes Form 990. It would be obvious for one of ordinary skill in the art to include in the charity-donor matching system that has charity profiles of the combination the ability to gather information of a charity from Form 990 as taught by McCully as the IRS Form 990 is a standardized form and provides a federal agency (IRS) that would provide a formalized database of registered organizations that would be recognized as a reliable source of information by one of ordinary skill in the art.).  
Perge discloses a charity-donor matching system based on profiles and metrics where the charity and donor provide the information with a best fit determination and Bargarella teaches a similar charity system that provides a value in terms of received funds and allocating to the charity. 
McCully teaches a similar donor-charity matching system that the received charity data includes information received from IRS Form 990 and was known in the prior art at the time of the claimed invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter at the prior art rests not on any individual element or function but in the very combination itself—that is in the substitution of the charity data with respect to the charity profile and received from the charity of the combination in the substitution of the IRS Form 990 publicly available data as taught by McCully for the received charity data information of the combination. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of McCully, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute in the donor-charity profile metric system that has charity data received from the charity organization of the combination the ability to substitute for IRS Form 990 in terms of receiving charity data as taught by McCully for the purposes of the IRS Form 990 is a standardized form and provides a federal agency (IRS) that would provide a formalized database of registered organizations that would be recognized as a reliable source of information by one of ordinary skill in the art.


Response to Arguments
In response to the arguments filed June 17, 2022 on pages 7-9 regarding the 35 USC 101 rejection, specifically that the amendments are eligible subject matter. 
Examiner respectfully disagrees.
The arguments are directed towards the amendments “continuously retrieving, via an artificially-intelligent web crawler…” and “continuously updating, via the artificially-intelligent web crawler…” within claims 1 and 6. There are no arguments in terms of how the amendments overcome the 35 USC 101 beyond the mere allegation of patentability and eligibility. The amendments regarding the artificially intelligent web crawler are considered additional elements in terms of being transformative into a practical application or significantly more than the identified abstract idea. The support paragraphs [70-72] (also provided in the arguments) merely discuss that the system implements the data gathering and updates using the web crawler and artificial intelligence, but there is no specific model or algorithm in terms of retrieving and updating. The system is merely using generic web crawlers and artificial intelligence modules to implement the abstract idea. There is no technological improvement with the web crawler or artificial intelligence modules and thus the system is merely using generic technological elements. Refer to MPEP 2106.05(f). Therefore, claims 1 and 6 are maintaining the 35 USC 101 rejection as being directed towards an abstract idea without significantly more or transformed into a practical application. Lacking any further arguments, claims 1-10 and 12 are maintaining the 35 USC 101 rejection, as considered and rejected above in light of the amended claim elements. 
In response to the arguments filed June 17, 2022 on pages 9-11 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the amended claim elements. 
Examiner respectfully disagrees.
The arguments are directed towards the amendments “continuously retrieving, via an artificially-intelligent web crawler…” and “continuously updating, via the artificially-intelligent web crawler…” within claims 1 and 6. The arguments specifically cite and discuss Bai in terms of Bai teaching elements of pulling information from social media for the inclusion of the profile. Bai teaches retrieving and updating a profile from information through social media. The previously cited prior art, including Bai, does not specifically teach the elements of the artificially intelligent web crawler to retrieve and update the information. Newly cited prior art of Chang teaches [35-40 and 56-62] the specific aspects of a web crawler that uses artificial intelligence and web crawling to provide updates to information for an entity continuously. Bai teaches the profile updates using social media information and Chang teaches the specific instance of information gathering and updating using AI web crawling. The profile information and donor elements are taught within the combination. The specific combination is that Chang teaches that web crawling for information using artificial intelligence is able to provide entity updates. The specific type of entity and source are shown through the combination and Chang provides the structure and web crawling elements to update those information sources. As such, the amended claim elements are obvious over the cited prior art and claims 1 and 6 maintain the 35 USC 103 rejection. Lacking any further arguments, claims 1-10 and 12 are maintaining the 35 USC 103 rejection, as considered and rejected above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoang et al [2018/0300763] (non-profit campaign management with social media web crawler);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689